Name: Commission Regulation (EC) No 2730/1999 of 21 December 1999 introducing a transitional arrangement for the application of the special premium scheme for male bovine animals provided for in Article 4 of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R2730Commission Regulation (EC) No 2730/1999 of 21 December 1999 introducing a transitional arrangement for the application of the special premium scheme for male bovine animals provided for in Article 4 of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal Official Journal L 328 , 22/12/1999 P. 0037 - 0038COMMISSION REGULATION (EC) No 2730/1999of 21 December 1999introducing a transitional arrangement for the application of the special premium scheme for male bovine animals provided for in Article 4 of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 50 thereof,Whereas:(1) some passports within the meaning of Article 6 of Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(2), accompanying steers, explicitly include a reference to the effect that eligibility expires during January 2000;(2) in view of this reference, farmers in possession of steers with such passports may consider that they are entitled to the first instalment of the special premium for these animals, even though the amendment to the age limits introduced by Article 4(2)(b) of Regulation (EC) No 1254/1999 means that the animals are no longer eligible from 1 January 2000 onwards;(3) to protect these farmers' legitimate expectations, Member States should accordingly be allowed to take account of these dates in the case of steers whose eligibility would normally end on 31 December 1999 under Article 2(2)(b) of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(3);(4) to discourage farmers from delaying the lodgement of their special premium applications and to ensure that they do not gain any undue benefit, the aid rate of be applied to the animals in question must be that for 1999;(5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Member States may decide that steers which, on the basis of the expiry date for eligibility in their passports, would have been the subject of an application for the first tranch of the special premium on or after 1 January 2000 under the second indent of Article 2(2) of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organisation of the market in beef and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89(4), as repealed by Regulation (EC) No 2342/1999, but which are no longer eligible for that first tranche from 1 January 2000 onwards by virtue of the entry into force of Article 2(2)(b) of Regulation (EC) No 2342/1999, may be the subject of an application for the first tranche of the premium scheme until the expiry date for eligibility referred to in Article 2.Article 2This Regulation shall apply only to steers accompanied by a passport within the meaning of Article 6 of Regulation (EC) No 820/97, provided that the competent authority has also included on the passport an expiry date in January 2000 for eligibility for the first tranche of the special premium under the second indent of Article 2(2) of Regulation (EEC) No 3886/92.Article 3The premium granted per animal pursuant to this Regulation shall be that applicable for applications lodged in respect of 1999.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 117, 7.5.1997, p. 1.(3) OJ L 281, 4.11.1999, p. 30.(4) OJ L 391, 31.12.1992, p. 20.